Mr. Presiding Justice Barnes delivered the opinion of the court. 2. Cokpokations, § 450*—what is power of to execute notes. A corporation has power to execute notes for purposes incident to the transaction of its business, and such notes will be presumed to have been executed in the legitimate course of business, and, whether so executed or not, will be valid in the hands of bona fide holders without notice. 3. Bills and notes, § 50*—when note hosed on sufficient consideration. In an action on a note by a bank, where the defendant claimed that the note was in fact given to take up a like note apparently given for accommodation, but the good faith of the bank, which received the note before maturity, without notice of infirmity and • in the usual course of business, was not impeached, held that as the note was given to take up another note it could not be said to have been without consideration. 4. Bills and notes, § 255*—when hank innocent purchaser for value of note given in payment of accom-modation note. Where an accommodation note is negotiated to or discounted by a bank in the usual course of business, without notice of its real character, the payment thereof by another note, also taken without notice, does not deprive the bank of its position as an innocent purchaser .for value. 5. Bills and notes, § 479*—when questions relative to protest fees on note not reviewed. Where in an action on a note the protest fees were not put in issue by the defendant’s affidavit of merits, points made on the question of the proof of such fees will not be considered on appeal.